PER CURIAM:
William K. Young, Jr., and Anita A. Young appeal from the district court’s order affirming the bankruptcy court’s order modifying the automatic stay in the Youngs’ Chapter 13 bankruptcy case to allow Annie Mae Young to proceed on her lawsuit filed in state court alleging fraud and seeking rescission of real property conveyances. We have reviewed the record and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Young v. Young, No. 1:06-cv00781-WLO, 2007 WL 676689 (M.D. N.C. Feb. 28, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.